Citation Nr: 1434967	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the Veteran's service-connected low back disability. 

2.  Entitlement to service connection for migraine headaches, to include as secondary to the Veteran's service-connected disabilities. 

3.  Entitlement to a compensable rating for residuals of an incision and drainage of pilonidal cyst. 

4.  Entitlement to a disability rating in excess of 20 percent for mild degenerative disc disease L1-2, L2-3.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for migraine headaches and depression, to include as secondary to the Veteran's service-connected low back disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Scarring related to the Veteran's incision and drainage of pilonidal cyst is not unstable, deep, or tender on examination and does not limit function or involve an area of at least 929 square centimeters. 

2.  Prior to August 11, 2011, the Veteran's low back disability was manifested by painful motion, but flexion is not limited to 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.

3.  Since August 11, 2011, the Veteran's low back disability is manifested by painful motion, with flexion limited to 30 degrees.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scarring related to the Veteran's incision and drainage of pilonidal cyst have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118a, DC 7805 (2008); 38 C.F.R. § 4.118a, DC 7805 (2013).

2.  Prior to August 11, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected mild degenerative disc disease at L1-2 and L2-3 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5242 (2013).

3.  Since August 11, 2011, the criteria for a disability rating of 40 percent, but no higher, for the Veteran's service-connected mild degenerative disc disease at L1-2 and L2-3 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in January and May 2009.

The duty to assist has also been satisfied.  VA has obtained medical records identified by the Veteran as relevant to the appeal.  The Board acknowledges that the Veteran's service treatment records are not available.  In a January 2007 letter, the Veteran was advised that his service treatment records were unavailable and he was given the opportunity to submit any service treatment records in his possession.  In February 2007, the Veteran advised the RO that he did not have copies of his service treatment records.  In a March 2007 Formal Finding on the Unavailability of Records, the RO found that the Veteran's service treatment records were unavailable.  The Veteran was also afforded VA examinations in May and August 2011.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Incision and Drainage of Pilonidal Cyst Residual Scar 

The residual scar of the Veteran's incision and drainage of a pilonidal cyst is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the both the old and revised criteria.  

A June 2009 VA examination noted no residual scar from the Veteran's incision and drainage of a pilonidal cyst.  The examiner opined that the Veteran's scar in the upper crease of his buttocks healed since 1978.

A May 2011 VA examination showed a residual scar with a maximum width of 1 centimeter and a maximum length of 0.2 centimeters.  No skin breakdown was noted and the Veteran reported no pain.  The examiner noted that the scar is superficial; has no inflammation, edema or keloid formation; and has no other disabling effects or significant effect on his occupation or daily activities. 

The old rating criteria provide compensable ratings for scars that are deep or limit motion and affect at least 39 square centimeters (Diagnostic Code 7801); are superficial and do not limit motion but affect at least 929 square centimeters (Diagnostic Code 7802); are superficial and unstable (Diagnostic Code 7803); are superficial and painful on examination (Diagnostic Code 7804); or limit function (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2008).  

The revised rating criteria provide compensable ratings for scars that are deep and nonlinear and affect areas at least 39 square centimeters (Diagnostic Code 7801); are superficial and nonlinear and affect areas of at 929 square centimeters (Diagnostic Code 7802); or are unstable or painful (Diagnostic Code 7804).

The evidence of record documents that the Veteran's residual scar is not deep, unstable, or painful; does not limit motion or function; and affects less than 929 square centimeters.  Therefore, a compensable disability rating is not warranted under either version of the rating criteria, and the claim is denied.

IV.  Low Back Disability

The Veteran contends that his low back disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's low back disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.   

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if there is favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243, incapacitating episodes caused by intervertebral disc syndrome (IVDS) during the past 12 months having a total duration of at least: 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Veteran complained of low back pain on numerous occasions from 2005 to 2014.  However, none of these evaluations include range of motion testing. 

During a March 2009 VA examination, the Veteran complained of pain in his lumbar spine and reported experiencing flare-ups with strenuous activity.  The Veteran was in a wheelchair and reported using a cane and motorized scooter at home.  The examiner noted that the Veteran would not make the range of motion movement because of fear of pain.  There were no signs of pain, fatigue, weakness or lack of endurance.  The examiner recorded no motion and repetitive-use testing was not done.  

In a May 2011 VA examination, the examiner noted no history of fatigue, stiffness, weakness or spine pain.  The examiner noted a history of decreased motion and spasm.  No incapacitating episodes or ankylosis were noted.  Flexion was to 60 degrees; extension to 30 degrees; left and right lateral flexion was to 30 degrees; and left and right lateral rotation was to 30 degrees.  There was no objective evidence of pain on active motion or following repetitive motion.  There was no additional range of motion limitations after repetitive-use testing.  

During an August 11, 2011 VA examination, the Veteran reported stiffness, fatigue, spasms, decreased motion and paresthesia.  The Veteran reported having constant severe pain in his lower back that travels from side to side and up his back and that he is unable to stand or walk for any period of time.  The Veteran also reported that he is unable to bend or turn without severe pain.  During flare-ups, the Veteran reported having sharp pain, and being unable to breathe, stand or turn.  The Veteran reported that he did not have any incapacitating episodes in the last year.

The Veteran reported having obstipation and erectile dysfunction that he believes are related to his back condition.  The Veteran did not report any bladder problems.  The examiner noted that there is no diagnosis for obstipation.  The examiner also opined that the Veteran's erectile dysfunction is not secondary to his low back condition because the Veteran had a normal neurological examination and no intervertebral disc disease was noted during the physical examination.  

Flexion was to 40 degrees, with pain noted at 20 degrees; extension was to 5 degrees, with pain noted at 2 degrees; left and right lateral flexion was to 10 degrees, with pain noted at 5 degrees; left and right rotation was to 10 degrees, with pain noted at 5 degrees.  Repetitive use testing did not result in an additional degree of limitation.  The examiner noted that the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological and sensory examinations were normal.  The diagnosis was chronic lumbar strain with degenerative joint disease and degenerative disc disease  

Prior to August 11, 2011, the evidence of record does not show that forward flexion was limited to less than 30 degrees or that there was favorable ankylosis of the entire thoracolumbar spine.  Although the March 2009 VA examiner recorded no movement for the Veteran's range of motion testing, the examiner noted that the Veteran would not attempt range of motion testing because he was afraid of hurting himself.  Therefore, the Board finds that the March 2009 VA examination has little probative value because the Veteran did not complete range of motion testing.  During his May 2011 range of motion testing, forward flexion was to 60 degrees with no objective evidence of pain on movement or after repetitive-use testing.  Therefore, a higher evaluation is not warranted prior to August 11, 2011.  

Based on the evidence of record, the Board finds that a disability rating of 40 percent, but no higher, is warranted from August 11, 2011.  Taking evidence on painful motion into consideration, the Board finds that the Veteran's forward flexion was limited to 20 degrees during the August 2011 VA examination.  Therefore, a disability rating of 40 percent is warranted from August 11, 2011.  A higher disability rating of 50 percent is not warranted because the evidence of record does not show that the Veteran has unfavorable ankylosis of the thoracolumbar spine.  

The Board has considered whether the Veteran's low back disability warrants a separate compensable evaluation for any associated neurological disorder.  During the August 2011 VA examination, the Veteran reported that his back pain travels from side to side and up his back.  However, during his examination, the examiner noted no evidence of radiating pain on movement and no muscle spasm; neurological examination was normal.  Straight leg raising test and Lasegue's sign were negative bilaterally.  The examination did not reveal any weakness.  In addition, the Veteran denied bladder impairment.  While the Veteran reported bowel impairment, the examiner noted no diagnosis and found that the Veteran's reported erectile dysfunction was not related to his low back disability.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's low back disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

In addition, the Board has considered rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The August 2011 examiner noted no intervertebral disc disease and the Veteran reported that he did not have any incapacitating episodes during the past year.  In his May 2011 examination, no incapacitating episodes were noted.  In addition, the evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the period on appeal.

The Board has also considered the Veteran's lay statements that his back disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

V.  Other Considerations 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's residual scar (with consideration of pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial) and low back disability (mainly pain and limitation of motion) are contemplated by the rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for the Veteran's service-connected residuals of an incision and drainage of pilonidal cyst is denied. 

Entitlement to a disability rating in excess of 20 percent prior to August 11, 2011, for the Veteran's service-connected mild degenerative disc disease L1-2, L2-3 is denied. 

Entitlement to a disability rating of 40 percent for the Veteran's service-connected mild degenerative disc disease L1-2, L2-3 from August 11, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Veteran was afforded several VA examinations, the Board finds that these examinations did not offer opinions on whether the Veteran's headaches or his acquired psychiatric disorder, to include depression are directly related to his service.  Instead the opinions address only whether the Veteran's headaches and depression are secondary to his service-connected disabilities.   

During a May 2011 audiology examination, the Veteran reported that his migraines started while he was in service.  During an April 2009 appointment, the Veteran reported that his depression was related to his racial mistreatment in service and his low back disability.  During an April 2009 VA examination, the Veteran reported that he has been different since his separation from service, "not in [his] right mind, easy to anger...feel like everyone's out to get [him]...don't trust [anyone]."  Therefore, these claims must be developed as direct service connection claims  

The Veteran also reported in April 2009 that he has been receiving Social Security disability benefits for 20 years.  On remand, these records should be obtained.  

Finally, as the issue of TDIU is inextricably intertwined with the issues on appeal, the RO should reconsider this TDIU claim after development and reconsideration of the other issues.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain copies of the Veteran's disability records.  If the Social Security records cannot be obtained, the AOJ must notify the Veteran of the unavailability of SSA disability records in order to provide him an opportunity to obtain and submit copies of the outstanding records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any headache condition.  The claims folder should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any headache condition had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that his headaches started in service or that his service-connected low back disability causes his headaches.  

The examiner is specifically informed of the Veteran's report that he suffered headaches and migraines in service.   

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any acquired psychiatric disorders.  The claims file should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any acquired psychiatric disorder, to include depression, had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that his depression started during service. 

The examiner is specifically informed of the Veteran's report that he has been not in his "right mind" since his separation from service. 

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

4.  Thereafter, readjudicate the Veteran's claims, including entitlement to TDIU.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


